[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                            No. 10-14207             APR 14, 2011
                                                                      JOHN LEY
                                        Non-Argument Calendar           CLERK
                                      ________________________

              D.C. Docket No. 8:10-cr-00072-SCB-AEP-1
UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellee,

                                              versus

ANTONIO PEREZ-RAMIREZ,
a.k.a. Raul Perez-Corales,
a.k.a. Cesar Perez, etc.,

lllllllllllllllllllllllllllllll                                     Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (April 14, 2011)

Before BARKETT, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
       Antonio Perez-Ramirez appeals his sentence imposed after pleading guilty

to illegal reentry after deportation, in violation of 8 U.S.C. § 1326(a) and (b)(1).

Perez-Ramirez asserts his sentence is procedurally unreasonable because the

district court did not justify the sentence with an individualized rationale. Perez-

Ramirez also contends his sentence is substantively unreasonable because the

district court gave too much weight to the Sentencing Guidelines and failed to

give adequate weight to the other § 3553(a) factors. After review,1 we affirm

Perez-Ramirez’s sentence.

       Perez-Ramirez has not established that his within-Guidelines sentence of 46

months’ imprisonment is unreasonable. See United States v. Talley, 431 F.3d 784,

788 (11th Cir. 2005) (stating the party challenging the reasonableness of the

sentence “bears the burden of establishing that the sentence is unreasonable in the

light of both that record and the factors in section 3553(a)”). First, the district

court committed no procedural error. The court correctly calculated the

Guidelines range, considered Perez-Ramirez’s arguments, considered the

§ 3553(a)2 factors and did not treat the Guidelines as mandatory. See Gall, 552

       1
          We review the reasonableness of a district court’s sentence under a deferential abuse-
of-discretion standard. Gall v. United States, 552 U.S. 38, 41 (2007).
       2
          In imposing a particular sentence, the court must consider the nature and circumstances
of the offense, the history and characteristics of the defendant, the need for the sentence imposed
to reflect the seriousness of the offense, promote respect for the law, provide just punishment,

                                                 2
U.S. at 51. Additionally, we reject Perez-Ramirez’s argument the district court’s

general statement that it considered the 18 U.S.C. § 3353(a) factors was not

adequate because the court did not explain how the factors applied specifically to

his case or how they justified the sentence imposed. See United States v. Amedeo,

487 F.3d 823, 832 (11th Cir. 2007) (explaining the district court need not discuss

or explicitly state on the record each § 3553(a) factor and that an acknowledgment

by the district judge that he or she has considered the § 3553(a) factors is

sufficient for review).

       Further, the sentence is substantively reasonable. The sentence was within

the Guidelines range, and we accord an expectation of reasonableness to such a

sentence. See Talley, 431 F.3d at 787-88 (explaining that although a within-

Guidelines sentence is not per se reasonable, we ordinarily expect a within-

Guidelines sentence to be reasonable). Additionally, while the district court did

give some weight to the advisory Guidelines range, the record shows it also gave

adequate weight to the other § 3553(a) factors. See United States v. Pugh, 515

F.3d 1179, 1191 (11th Cir. 2008) (explaining a sentence is substantively



afford adequate deterrence, protect the public, and provide the defendant with needed training,
medical care or other treatment, the kinds of sentences available, the applicable Guidelines range,
the pertinent policy statements of the Sentencing Commission, the need to avoid unwarranted
sentencing disparities, and the need to provide restitution to victims. 18 U.S.C. § 3553(a).

                                                3
reasonable, if, under the totality of the circumstances, it achieves the purposes of

§ 3553(a)). Perez-Ramirez has not met his burden to show an abuse of discretion.

Accordingly, we affirm the sentence as reasonable.

      AFFIRMED.




                                          4